                     Case 1:19-cv-00145-ER Document 70 Filed 07/08/19 Page 1 of 2



                                            FEDER KAszovITz LLP
                                                 ATT0RNYS AT LAW


                                                 845 TjiiRp AVENUE
                                             NEW YORK. NY 10022-6601

EMAIL:                                         TELCPHONE   ala)   eaB-eaoo                   FACSIMILE:   laL2I   858-7776



         mskaJa@fedkas.com


                                                                                                      Writer’s Direct Dial:
                                                                                                           (347) 226-5301
                                                                  July 8,2019

         Via ECF Filing

         The Honorable Edgardo Ramos
         United States District Court
         Southern District of New York
         Thurgood Marshall United States Courthouse
         40 Foley Square
         New York, NY 10007

         Re:      Troika Media Group, Inc., ci aL v Nicola Stephenson, James Stephenson,
                  and AilMac LLC, Index No. 19-C V-00145 (ER)

         Dear Judge Ramos:

                 We respectfully request an opportunity to submit a short memorandum in reply to
         defendants’ opposition papers to address the defendants’ Law Firm’s conclusory allegation of
         “mistake” which we intend to show is an improper characterization of what occurred and is
         inconsistent with the services described and for which the Company was billed. Our reply will
         also distinguish the June l9° Decision in Maiden Lane Hospitality Group LLC v. Beck, By David
         Companies, Inc., 2019 WL 2417253 (S.D.N.Y. 2019), referenced in footnote 12 of defendants’
         Memorandum of Law.

                 We believe a short reply is necessary so that the Court can have a more complete record
         regarding the defenses that have been raised on the disqualification issue. We require no more
         than three pages and can serve our reply by the end of the week.

                  Thank you for your kind consideration of this request.

                                                                   Respectfully submitted,




                                                                         C-



                                                                   By:
                                                                                      kala

         MLS:hk
             Case 1:19-cv-00145-ER Document 70 Filed 07/08/19 Page 2 of 2

The Hon. Edgardo Ramos
July 82019
Page 2


cc:      David D. Holahan, Esq.
         Dean Nicyper, Esq.




X:\mIsVIroika\Ramos Dr 7.8.19. docx
